Mr. Presiding Justice Thompson delivered the opinion of the court. Martha Smith, plaintiff in error, brought suit against Beulah Plew to recover for board, lodging and maintenance of the defendant for five years prior to the beginning of the suit. The cause was submitted to the court without a jury, and after hearing the evidence a judgment was rendered in favor of the defendant. The evidence shows that Beulah Plew, defendant in error, was twelve years of age in 1911. When she was seventeen months old, her mother, a daughter of plaintiff in error, died and the defendant together with her little brother lived with Mrs. Plew, their grandmother, for a few months. About a year after the death of Beulah’s mother, her father married again and has children by his second wife. Plaintiff in error, the other grandmother, the mother of defendant’s mother, by an arrangement with Mrs. Blew took Beulah to live with her when Beulah was about two years of age and she has lived with plaintiff in error ever since that time, and the boy lived with Mrs. Blew until his death in 1910. Blaintiff in error testified, “I didn’t charge for nothing, I just took the little child, because she was put to the mercies of the world” and frequently expressed her- fear that Beulah’s father would take the child home and she would have to live with her stepmother. The fact that Beulah had recently received a small legacy- is no reason for the plaintiff in error recovering pay for Beulah’s support. The evidence is clear that Beulah has lived with her grandmother, plaintiff in error, all the time as a member of her grandmother’s family without any expectation on the part of the plaintiff in error that she would receive any compensation for Beulah’s support. While some of the propositions of law submitted by plaintiff in error stated abstract propositions correctly, they were not applicable to the case. It is not necessary to review them, since under the evidence no other judgment than the one rendered could be sustained. The judgment is affirmed. Affirmed.